Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 8.1 LLOYDS TSB GROUP STRUCTURE The following is a list of the principal subsidiaries of Lloyds TSB Group plc at 31 December 2006. The audited consolidated accounts of Lloyds TSB Group plc for the year ended 31 December 2006 include the audited accounts of each of these companies. Percentage of Country of equity share registration/ capital and voting Name of subsidiary undertaking incorporation rights held Nature of business Registered office Lloyds TSB Bank plc England % Banking and financial 25 Gresham Street services London EC2V 7HN Cheltenham & Gloucester plc England %* Mortgage lending and Barnett Way retail investments Gloucester GL4 3RL Lloyds TSB Commercial Finance England %* Credit factoring Boston House Limited The Little Green, Richmond Surrey TW9 1QE Lloyds TSB Leasing Limited England %* Financial leasing 25 Gresham Street London EC2V 7HN Lloyds TSB Private Banking England %* Private banking 25 Gresham Street Limited London EC2V 7HN The Agricultural Mortgage England %* Long-term agricultural Charlton Place Corporation PLC finance Charlton Road Andover Hampshire SP10 1RE Lloyds TSB Offshore Jersey %* Banking and financial PO Box 160 Limited services 25 New Street St Helier Jersey JE4 8RG Lloyds TSB Scotland plc Scotland %* Banking and financial Henry Duncan House services 120 George Street Edinburgh EH2 4LH Lloyds TSB General Insurance England %* General insurance 25 Gresham Street Limited London EC2V 7HN Scottish Widows Investment England %* Investment management 10 Fleet Place Partnership Group Limited London EC4M 7RH Abbey Life Assurance England %* Life Assurance 80 Holdenhurst Road Company Limited Bournemouth Dorset BH8 8ZQ Lloyds TSB Insurance Services England %* Insurance broking 25 Gresham Street Limited London EC2V 7HN Lloyds TSB Asset Finance England %* Consumer credit, leasing 25 Gresham Street Division Limited and related services London EC2V 7HN Black Horse Limited England %* Consumer credit, leasing 25 Gresham Street and related services London EC2V 7HN Scottish Widows plc Scotland %* Life assurance 69 Morrison Street Edinburgh EH3 8YF Scottish Widows Annuities Scotland %* Life assurance 69 Morrison Street Limited Edinburgh EH3 8YF * Indirect interest
